              Case 3:20-cv-01623-SRU Document 28 Filed 05/12/21 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

    ____________________________________
                                                       )    CIVIL ACTION NO:
    AMANDA FISHER,
                                                       )    3:20-cv-01623 (SRU)
                    Plaintiff,                         )
                                                       )
      vs.
                                                       )
    NORWALK BOARD OF EDUCATION,                        )
                                                       )
              Defendant.
                                                       )    May 12, 2021
    ____________________________________



                        STIPULATION OF DISMISSAL WITH PREJUDICE


            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties hereby agree to dismiss the above

captioned case, with prejudice, each party to bear its own costs and fees.



      PLAINTIFF                                            DEFENDANT
      AMANDA FISHER                                        NORWALK BOARD OF EDUCATION

      By: /s/ Gary Phelan                                  By: /s/ M. Jeffry Spahr
        Gary Phelan                                            M. Jeffry Spahr (ct 05416)
\       Mitchell & Sheahan, P.C.                               Deputy Corporation Counsel
        999 Oronoque Lane, Suite 203                           Office of Corporation Counsel
        Stratford, CT 06614                                    125 East Avenue, PO Box 5125
        Email: gphelan@mitchellandsheahan.com                  Norwalk, CT 06856-5125
                                                               Email: jspahr@norwalkct.org
          Case 3:20-cv-01623-SRU Document 28 Filed 05/12/21 Page 2 of 2




                                        CERTIFICATION

       I hereby certify that on May 12, 2021, a copy of the foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be served by

e-mail to all parties by operation of the court’s electronic filing system or by mail to anyone unable

to accept electronic filing as indicated on the Notice of Electronic Filing.



                                               /s/ Gary Phelan
                                               Gary Phelan
